DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 27 August 2021.  Claims 1-20 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the bottom sacrificial layer" in claim 1 line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung et al., US Patent 10032867 B1, newly cited.
With respect to claim 1, Yeung discloses forming a segment stack (205-207, fig. 6b) of alternating intermediate sacrificial segments (207 and 205, fig. 6b) and nanosheet segments (206, fig. 6B) on a bottom sacrificial segment (205, fig. 6b), wherein the segment stack (205-207, fig. 6b) is on a mesa (204, fig. 6b; layer 204 as an isolated flat-topped) and a nanosheet template (601, fig. 6b) is on the segment stack (205-207, fig. 6b); removing the bottom sacrificial layer (205, fig. 6b) to form a conduit (shown in figure 7B and 7Cas layer 205 was removed to form a conduit) beneath at least a portion of the segment stack (205-207, fig. 6b) that extends from a first side of the segment stack (205-207, fig. 6b) to a second side of the segment stack (205-207, fig. 6b) opposite the first side; and forming a fill layer (208 and 801, fig. 8C; shown that dielectric layer 801 wraps around a portion of the sidewall and top of the stack segment 206-207) in the conduit (shown in figure 7B and 7C as layer 205 was removed to 93form a conduit) that wraps around a portion of the sidewalls and top of the segment stack (205-207, fig. 6b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al., US Patent 10032867 B1, newly cited.
With respect to claim 15, Yeung discloses a fill layer (208 and 801, fig. 8C) section on a top surface and at least a portion of opposite sidewalls of a mesa (204, fig. 6b; layer 204 as an isolated flat-topped), wherein the mesa (204, fig. 6b) is on a substrate (202, fig. 6b); one or more nanosheet plates (206, fig. 6C) above the fill layer (208 and 801, fig. 8C) section, wherein the fill layer (208 and 801, fig. 8C) section is beneath at least a portion of the one or more nanosheet plates (206, fig. 6C) and extends from a first side of the one or more nanosheet plates (206, fig. 6C) to a second side of the one or more nanosheet plates (206, fig. 6C) opposite the first side. However, Yeung does not disclose in the embodiment of Fig. 6 that a gate structure is formed on top of the nanosheet. Yeung does disclose in figure 12b that a gate dielectric layer (212, fig. 12b) is disposed on the fill layer (208 and 801, fig. 8C) section and each of the one or more nanosheet plates (206, fig. 6C); and a conductive gate electrode (1101, fig. 13B; material such as poly-Si) on the gate dielectric layer (212, fig. 12b) to form a first gate structure, wherein a portion of the conductive gate electrode (1101, fig. 13B; material such as poly-Si) is between the fill layer (208 and 801, fig. 8C) section and an adjacent nanosheet plate (206, fig. 6C) of the one or more nanosheet plates (206, fig. 6C).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a gate structure in order to have a functional finFET, so that the gate structure can control the flow of electric current through the device.
With respect to claim 16, Yeung discloses wherein the fill layer (208 and 801, fig. 8C) section is a dielectric material selected from the group consisting of silicon nitride (SiN), silicon oxy carbonitride (SiOCN), and combinations thereof (column 7, lines 15-30). 
 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al., US Patent 10032867 B1; in view of Frougier et al., US Patent 9947804 B1.
With respect to claims 18-20, Yeung is applied as above. However, Yeung does not disclose a gauge block adjacent to the fill layer (208 and 801, fig. 8C) section wherein a stack liner section between the substrate (202, fig. 6b) and the gauge block and wherein a spacer layer section between the gauge block and the stack liner section.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-9  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-14 are allowable over the prior art of record.
With respect to claims 10-14, Kim discloses a nanosheet channel transistor.   Kim teaches forming a segment stack (N1 and N2 and 106S, fig. 9-11) of alternating intermediate sacrificial segments (106S, fig. 9) and nanosheet segments (N1 and N2, fig. 9) on a bottom sacrificial segment (106S, as shown in figure 9), wherein the segment stack (N1 and N2 and 106S, fig. 9-11) is on a mesa (FA, fig. 9-11) and a nanosheet template (N3, fig. 9) is on the segment stack (N1 and N2 and 106S, fig. 9-11); removing the bottom sacrificial layer (106S, fig. 10) to form a conduit (figure 10); and forming a fill layer (140, fig. 11) in the conduit (figure 10) that wraps around a portion of the sidewalls and top of the segment stack (N1 and N2 and 106S, fig. 9-11). However, Kim fails to teach depositing a stack liner on the nanosheet template, exposed portions of the segment stack, and the mesa; depositing a spacer layer on the stack liner;  forming a gauge block on the spacer layer; removing a portion of the spacer layer to form a trench between the gauge block and the bottom sacrificial segment and mesa; removing an exposed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822





/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822